Citation Nr: 9921201	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active duty from May 1963 to May 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 1995 rating decision of the Huntington, West Virginia 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied service connection for PTSD.

The veteran failed to report for a scheduled Travel Board hearing 
in July 1997.

This matter was previously before the Board in October 1997, at 
which time the case was remanded to the RO for additional 
development.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during service 
in Vietnam.

2.  The preponderance of the evidence is against the claim that 
the veteran has a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's period of 
active military service.  38 U.S.C.A. §1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted a well-
grounded claim as required by 38 U.S.C.A. § 5107(a) (West 1991), 
meaning that the claim is plausible; capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). 

The law provides that a veteran is entitled to service connection 
for a disease or injury incurred or aggravated while in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  With 
regard to PTSD claims, there must be (1) medical evidence 
establishing a clear diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a causal connection between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet App. 128, 138 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

If a veteran had engaged in combat with the enemy, he is entitled 
to have his lay statements relating to stressor or stressors 
accepted, without need for further corroboration, as satisfactory 
evidence that claimed in-service stressors occurred, unless his 
descriptions were not consistent with circumstances, conditions, 
or hardships of service.  If the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation then 
it will be established that he engaged in combat.  38 C.F.R. § 
3.304(f) (1996).  Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

The veteran's service personnel records, and additional records 
developed by the RO from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) and the Marine Corp do not 
show any medals evincing combat but a review of records from the 
Historical Center show he was a machine gunner in Vietnam with 
the Company K, 3rd Battalion, 4th Marines, a unit that was 
involved in combat at the time the veteran served with the unit 
in Vietnam.  Therefore, the Board finds that the veteran was 
engaged in combat in Vietnam.  

Turning to the medical evidence, the veteran's service medical 
records (SMRs) are devoid of any indication that the veteran 
complained of, was treated for, or diagnosed with, any 
psychiatric disorder, including PTSD.
Post-service medical records include various VA psychiatric 
inpatient and outpatient clinical records for the period March 
1993 to November 1996.  These records reveal that the veteran has 
been diagnosed or assessed with an array of psychiatric disorders 
at varying times, including major affective disorder, passive-
aggressive personality disorder, mixed personality disorder, 
depression, adjustment disorder, as well as PTSD.  PTSD was 
diagnosed on a number of occasions from 1993 to 1995, including 
after a hospitalization in March 1995.  Subsequently dated 
medical records, however, show that the veteran was diagnosed 
with several other psychiatric disorders, including a major 
affective disorder and an adjustment disorder.  Mental heath 
clinic notes show that a history of PTSD was noted in April 1996.  
A June 1996 psychiatric examination resulted in diagnoses of 
major affective disorder and adjustment disorder; PTSD was not 
diagnosed at that time.  A mental health clinic note dated in 
November 1996 includes an impression of major affective disorder 
and "rule out PTSD".  

Also of record are a number of lay statements from friends of the 
veteran, who stated, in essence, that they had known the veteran 
for many years and that there was a noticeable change in his 
emotional state after he returned home from Vietnam.  Several of 
the declarants expressed the opinion that the veteran's 
psychiatric problems were the result of his experiences in 
Vietnam.

The service medical records show no psychiatric disorder, 
including PTSD, and there is no post-service medical evidence 
that shows evaluation or treatment for a psychiatric disorder in 
the years immediately after service.  PTSD was diagnosed on a 
number of occasions from 1993 to 1995 but, as noted above, more 
recently dated medical records show other psychiatric diagnoses, 
and the weight of that latter evidence is against a current 
diagnosis of PTSD or a causal link between any other psychiatric 
diagnosis and service.  The Board remanded this case in October 
1997 for the specific purpose of affording the veteran a VA 
psychiatric examination to determine if he met the diagnostic 
criteria for PTSD.  The veteran failed to report for that 
examination.  Under these circumstances, the Board must proceed 
with the evidence at hand, however outdated, as the veteran has 
been given every reasonable opportunity to attend the scheduled 
examination afforded to him.  38 C.F.R. § 3.655(a),(b) (1998). 

The Board has considered the veteran's statements claiming that 
he has PTSD due to his combat experiences in Vietnam, as well as 
the lay statements submitted by his friends generally supporting 
the veteran's claim.  However, being laymen, they are not 
competent to give an opinion regarding medical causation or 
diagnosis, and their statements on such matters do not even serve 
to make the claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the absence of medical evidence of a clear 
diagnosis of PTSD, the veteran does not satisfy one of the three 
elements of 38 C.F.R. § 3.304(f) and, therefore, his appeal must 
be denied.

As the preponderance of the evidence is against the claim that 
the veteran currently has a medical diagnosis of PTSD, the 
benefit of the doubt doctrine is not applicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

